The opinion of the Court was by
Tenney J.
This suit is upon two acceptances. No defence was set up to one, but to the other the defendant introduced the statute of usury in reduction of damages. The verdict being for a less sum, than the • aggregate amount of the two, and it appearing by the pleadings that this defence was *145alone relied upon, we are to conclude, that the jury were satisfied that the statute had been violated. The only question before us is, how shall costs be awarded ? It is insisted, that, as one acceptance was free from any taint, under the general statute, the prevailing party shall recover his costs, and therefore the plaintiff is here entitled thereto. The language of the statute is, “ In a suit brought where more than legal interest shall be reserved and taken, the party so reserving and taking shall recover no costs, but shall pay costs to the defendant.” The verdict being taken for the plaintiff oil both acceptances, the suit thereon must now be regarded as entire. The provision of the statute, under which the defendant claims costs, is an exception to the general ride, and was intended undoubtedly as a penalty, to prevent the- reserving and taking-usurious interest, and is not to be evaded. Is not this a suit, . where more than legal interest has been taken and reserved within the meaning of the statute-? Wo think the case fairly finds that it is ; consequently we have nothing to do, but to give effect to the requirements of the statute.

Judgment on the verdict without costs, and costs for• the defendant.